In The
Court of Appeals
For the
First District of Texas
_______________

NO. 01-01-00912-CR 
_______________

ALBERT GARCIA, JR., Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                       
On Appeal from the 361st District Court
Brazos County, Texas
Trial Court Cause No. 27,913-361
 

O P I N I O N

	A jury found appellant, Albert Garcia, Jr., guilty of the felony offense of
aggravated assault of a public servant and assessed punishment at six years in prison
and a $1,000 fine.  We affirm.

	Appellant's retained appellate counsel filed a motion to withdraw as appellant's
attorney of record, which motion (1) complied with Rule of Appellate Procedure 6.5
and (2) stated his opinion that the appeal was frivolous.   See Tex. R. App. P. 6.5;
McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 436, 108 S. Ct. 1895,
1901 (1988); Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App.--Houston [14th Dist.]
2000, no pet.). Retained counsel certified that his brief was delivered to appellant and
that appellant was advised he had a right to review the record and file a pro se
response.  
	On April 4, 2002, this Court granted retained counsel's motion to withdraw and
ordered appellant's brief due on May 6, 2002.  In addition, this court notified
appellant that he should retain other counsel or notify this Court if he wished to
proceed pro se or to withdraw his notice of appeal.  Thirty days passed from this
Court's notice, and appellant did not respond.  Accordingly, on June 20, 2002, this
Court ordered the cause set for submission on the record alone, without briefs.
	We have read and reviewed the entire record in this matter and find that there
are no arguable grounds of error that could be presented on appeal.



	Accordingly, we affirm the judgment of the trial court.
 PER CURIAM

Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.1.